                        Case 1:21-mj-00273-RMM Document 5 Filed 03/04/21 Page 1 of 1
AO 442 (Rev. 11/11)      Arrest Warrant



                                               UNITED STATES DISTRICT COURT
                                                                                for the

                                                                        District of Columbia


                        United States of America
                                      v.
                                                                                        Case: 1:21-mj-00273
                          Bryan Wayne Ivey
                                                                                        Assigned To: Meriweather, Robin M.
                                                                                        Assign. Date: 3/3/2021
                                                                                        Description: COMPLAINT WI ARREST WAR                                       NT
                                 Defendant


                                                                  ARREST WARRANT
To:          Any authorized law enforcement officer


             YOU ARE COMMANDED                       to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)

who is accused of an offense or violation based on the following document filed with the court:

o     Indictment              0 Superseding Indictment                   0 Infonnation         0 Superseding Infonnation                   N Complaint
o     Probation Violation Petition                 0 Supervised Release Violation Petition                  0 Violation Notice                o   Order of the Co rt

This offense is briefly described as follows:

 18 U .S.C. § 1752(a)( 1) - Knowingly                    Entering   or Remaining        in any Restricted     Building       or Grounds           Without
 Lawful Authority;
 18 U .S.C. § I 752(a)(2)             - Disorderly      or Disruptive     Conduct    in a Restricted   Building        or Grounds;
 40 U.S.C. § 51 04( e )(2)(D) - Disorderly                    Conduct     in a Capitol Building;
     40 U .S.C. § 51 04(e)(2)(G)             - Parading,      Demonstrating,    or Picketing     in a Capitol      Building.
                                                                                                                          2021.03.03
Date: __           ~03~/~03~/~20~2~1~_
                                                                                               p ~ -;tjw..:...--          12:52:50 -05'00'
                                                                                                             Issuing officer's    Signature

                                                                                           Robin M. Meriweather,                 U.S. Magistrate       Judge
City and state:                           Washington, D.C.
                                                                                                               Printed name and title


                                                                               Return

            This warrant was received on             (date)    3 ?;/2 ,              , and the person was arrested on             (do/e)      3JLf       2/
at   (city and state)     COO/S{." i \\e., ...-(',-.....}

Date:       3    /1 /1- I
